                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION


SECURITIES AND EXCHANGE                     §
COMMISSION,                                 §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Civil Action No. 4:18-cv-00518-O
                                            §
MATTHEW LEAVERTON,                          §
                                            §
      Defendant.                            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (ECF No. 33). No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The District Judge reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge

are correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that the Motion for Intervention (ECF No. 27) is

DENIED as moot.

      SO ORDERED on this 17th day of December, 2018.


                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE
